Citation Nr: 9921026	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  96-06 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether the veteran has submitted new and material evidence to 
reopen a claim of service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and a private physician


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from July 6, 1972 to November 
21, 1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In statements dated in May 1995, the veteran requested pension 
benefits.  The Board's review of the file does not disclose a 
response to this claim.  The pension claim is referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  In June 1976, the Board denied service connection for a 
psychiatric disorder and that decision was subsequently confirmed 
in April 1993.  

2.  The evidence at the time of the June 1976 Board decision did 
not contain evidence of a current, chronic psychiatric disability 
or evidence linking a current disability to disease or injury in 
service.  

3.  The "specific matter under consideration" in this case is 
whether the veteran's current schizophrenic disorder had its 
origin or is linked to the psychiatric manifestations shown 
during service. 

4.   VA has received medical evidence that suggests a link 
between the veteran's current schizophrenia and his military 
service, and as such it bears directly and substantially on the 
specific matter under consideration and is so significant that it 
must be considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for 
schizophrenia.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§§ 3.156(a), 20.1100 (1998).  

2.  The veteran's claim for service connection for schizophrenia 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the claims folder discloses previous decisions by the 
Board.  In June 1976, the Board denied service connection for 
psychiatric disabilities.  In April 1993, the Board denied a 
petition to reopen a claim for service connection for an acquired 
psychiatric disorder.  

Decisions of the Board are final.  38 U.S.C.A. § 7104(b) (West 
1991); 38 C.F.R. § 20.1100 (1998).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that VA has no jurisdiction to 
consider a claim to reopen a final decision unless the appellant 
submits new and material evidence.  This is a jurisdictional 
matter.  Therefore, the first determination which the Board must 
make, is whether the veteran has submitted new and material 
evidence to reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 
(Fed.Cir. 1996).  

Initially, it is observed that in its April 1993 decision the 
Board applied the standard which was in effect at that time.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  The Board 
determined that the new evidence submitted since 1986 was not 
material because it would not change the outcome.  

In a subsequent decision, the Federal Circuit held that the Court 
in Colvin overstepped its judicial authority in failing to defer 
to the interpretation of the term "new and material" set forth 
by VA in its own regulation and adopting instead "a definition 
of materiality from an entirely different benefits scheme -- the 
administration of social security benefits."  Hodge v. West, 155 
F.3d 1356, 1361, 1364 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) 
(1998).  Therefore, the Federal Circuit overruled the Colvin test 
for the purposes of reopening claims for the award of veterans' 
benefits and stated that whether new evidence is material must be 
evaluated "under the proper, regulatory standard."  Hodge, 155 
F.3d at 1362, 1364.

The Federal Circuit essentially determined that the Colvin 
standard was stricter than the regulation and that, to reopen a 
claim, it was not necessary that new evidence change the outcome; 
rather the claim would be reopened if the claimant submitted new 
evidence which was so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998); Hodge v. West, 155 F.3d 1356, 1364 (Fed. Cir. 
1998).  As the April 1993 Board decision was based on a standard 
which has been overturned, the Board will now examine the record 
to determine if the veteran has submitted new and material 
evidence to reopen the claim under current standard enunciated by 
the Federal Circuit.  

The question to be resolved is whether new and material evidence 
has been presented under 38 C.F.R. § 3.156(a).  If new and 
material evidence has been presented, immediately upon reopening 
the claim, it must be determined whether, based upon all the 
evidence and presuming its credibility, the claim as reopened is 
well grounded pursuant to 38 U.S.C. § 5107(a).  If the claim is 
well grounded, the claim will be evaluated the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has been 
fulfilled.  See Winters v. West; 12 Vet. App. 203 (1999); Elkins 
v. West; 12 Vet. App. 209 (1999).  

The standard for new and material evidence is found in the 
regulation:  

New and material evidence means 
evidence not previously submitted to 
agency decision makers that bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to fairly 
decide the merits of the claim.  
38 C.F.R. § 3.156 (1998).  

At the time of the June 1976 Board decision, the evidence 
included the service medical records, the report of a March 1973 
VA psychiatric examination with psychologic testing, an expert 
opinion rendered in April 1973, and records of a diagnostic 
hospitalization in March 1975.  The Board's 1976 decision 
concluded that the veteran had mental deficiency and a 
personality disorder and the episode in service was a brief 
emotional outburst.  At the time of the 1976 Board decision, the 
service medical records contained a diagnosis of schizophrenia, 
but the current diagnosis was latent schizophrenia with many 
psychopathic personality elements.  There was no current 
diagnosis of a chronic schizophrenia or evidence linking the 
episode in service to a current acquired psychiatric disability.  
Since then, there have been diagnoses of schizophrenia, as a 
chronic disorder, as well as opinions linking the current 
disability to the episode in service.  See letter from Jaime L. 
Fuster, M.D., dated in March 1984; another from Andrés López 
Cumpiano, M.D., received in August 1993; and the transcript of 
the testimony provided by the veteran's fee basis psychiatrist 
Jose A. Juarbe, M.D. in January 1997, together with a subsequent 
medical statement, dated in November 1997.  Since these reports 
provide elements of a well grounded claim which were not before 
the Board in 1976, they are so significant that they must be 
considered in order to fairly decide the merits of the claim.  
Thus, the Board finds that the veteran has submitted new and 
material evidence and the claim is reopened.  

Next, it must be determined whether the claim is well grounded.  
The Court has indicated that, after the Board reopens a claim for 
service connection based on new and material evidence under 
38 C.F.R. § 3.156(a), the Board must then consider whether the 
claim for service connection is well grounded.  Hickson v. West, 
12 Vet. App. 247, 252 (1999); 38 U.S.C.A. § 5107(a) (West 1991).  

In general, establishing service connection for a disability 
requires the existence of a current disability and a relationship 
or connection between that disability and a disease or injury 
incurred in service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Alternatively, under 38 C.F.R. § 3.303(b), service connection may 
be awarded for a "chronic" condition when (1) a chronic disease 
manifests itself in service and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a disease 
manifests itself during service (or during the presumptive 
period) but is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  Rose v. West, 11 Vet. App. 169, 171 (1998); see 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

The letters noted above from the veteran's physicians provide a 
current diagnosis of schizophrenia, the service records identify 
an episode in service, and the recent medical statements suggest 
the possibility of a link between the episode in service and the 
veteran's current disability.  They present evidence on each of 
the three elements required for a well grounded claim for service 
connection.  See Caluza, 7 Vet. App. 498 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Savage v. Gober, 10 Vet. App. 488 
(1997).  Accordingly, the Board concludes that all three Caluza 
elements are fulfilled in this case and that therefore the claim 
for service connection for schizophrenia is a well grounded 
claim.



ORDER

As the veteran has submitted new and material evidence, the 
petition to reopen a claim of service connection for 
schizophrenia is granted.  


REMAND

The RO previously denied service connection on the basis that the 
veteran had not submitted new and material evidence to reopen his 
claim.  As the Board has found that the evidence which he has 
submitted is new and material, and that he has presented a well 
grounded claim, the case should be further considered on the 
basis of all evidence, both old and new.  This determination 
should be initially done by the RO.  The RO should also determine 
whether the VA has adequately fulfilled its statutory duty to 
assist the veteran in the development of his claim.  See Sutton 
v. Brown, 9 Vet. App. 553, 564 (1996); Curry v. Brown, 7 Vet. 
App. 59, 66-67 (1994); Donovan v. Gober, 10 Vet. App. 404 (1997).  

To ensure that the veteran's due process rights are protected and 
that VA develops any facts that might be pertinent to the claim, 
the case is REMANDED to the RO for the following:

1.  The RO should make a determination as 
whether the all the evidence necessary for 
an equitable decision on the veteran's 
claim has been obtained, and should ensure 
that the VA's obligation to assist the 
veteran with the development of his claim 
has been properly fulfilled.  If further 
development of the medical evidence is 
indicated by the record, such development 
should be promptly pursued.    

2.  Thereafter, the RO should considered 
the veteran's claim for service connection 
for schizophrenia on a de novo basis, in 
light of all the evidence of record, 
including any evidence obtained in response 
to this remand.  In adjudicating the claim 
the RO should take into consideration all 
applicable legal provisions and should 
consider carefully and with heighten 
mindfulness the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b).  If the evidence is 
not in equipoise, the RO should explain 
why.  See Cartwright v. Derwinski, 
2 Vet.App. 24, 26 (1991).

3.  The veteran and his accredited 
representative are hereby informed that 
they may furnish additional evidence and/or 
argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. 
App. 109, 112 (1995); and Kutscherousky v. 
West, No. 98-2267 (U.S. Vet. App. May 4, 
1999). 

If the issue of service connection for schizophrenia remains 
denied, the veteran and his representative should be furnished a 
supplemental statement of the case and given the opportunity to 
respond thereto.  Subsequently the entire claims folder should be 
returned to the Board for further appellate consideration, if in 
order.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 
4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

